DETAILED ACTION
This office action is in response to the amendments filed on 10/16/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
The amendments filed on 10/16/2022, in response to the office action mailed on 10/6/2022 have been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-22.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 9, it is unclear what the applicant is claiming with the limitation reciting “wherein the junction region includes a third type dopant which is ion-implanted at a different depth in the junction region than the second type dopant,  the third type dopant being different from both the first type dopant and the second type dopant.” In independent claim 1, a junction region contains a first type doping implanted therein and the source region has a second type dopant implanted therein. However, claim 9 states the junction region includes a third type dopant which is ion-implanted at a different depth in the junction region than the second type dopant. However, the junction region does not disclose the second type dopant. Therefore, appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita (US 2020/0052104) in the view of Ueno (US 2017/0092758).
With respect to Claim 1, Tomita shows (Fig. 1) most aspects of the current invention including a nitride semiconductor device (1), comprising: 
a first nitride semiconductor layer (22) of a first conductivity-type;
a second nitride semiconductor layer (24) of a second conductivity-type provided above the first nitride semiconductor layer; 
a junction region (23) of the first conductivity-type which is provided to extend in a direction from a front surface of the second nitride semiconductor layer to the first nitride semiconductor layer (par 53)
a source region (25) of the first conductivity-type which is provided more shallowly than the junction region and has a second type dopant implanted therein 
Furthermore, Tomita shows wherein the second type dopant of the source region is silicon (par 77). However, Tomita does not show wherein the junction region has a first type dopant implanted therein at a doping concentration NJFET equal to or higher than the doping concentration NJFET of the first nitride semiconductor layer, the first doping type being oxygen, the source region has a second type dopant implanted therein at a doping concentration NJFET equal to or higher than the doping concentration NJFET of the first type dopant in the junction region, the second type dopant implanted in the source region is an element with an atomic weight larger than an atomic weight of a first type dopant implanted in the junction region.
On the other hand, Ueno (Fig. 4a-4g) a method for fabricating a nitride semiconductor device comprising a first nitride semiconductor layer (12), a second nitride semiconductor layer (30) provided above the first nitride semiconductor layer; a junction region (14) of a first conductivity-type that has a first type dopant implanted therein at a doping concentration NJFET equal to or higher than the doping concentration NJFET of the first nitride semiconductor layer (par 58 and 60), the first doping type being oxygen (par 57 and 60), a source region (32) has a second type dopant [silicon] implanted therein at a doping concentration NJFET equal to or higher than the doping concentration NJFET of the first type dopant in the junction region (par 60 and 72), wherein the second type dopant implanted in the source region is an element [silicon] with an atomic weight larger than an atomic weight of a first type dopant [oxygen]  implanted in the junction region. Ueno teaches doing so to simplify the manufacturing process  and since GaN has higher mobility than SiC, and there is no need to inject n-type impurities into the side wall of the trench to further increase mobility when the substrate is a GaN substrate (par 77-78).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the junction region has a first type dopant implanted therein at a doping concentration NJFET equal to or higher than the doping concentration NJFET of the first nitride semiconductor layer, the first doping type being oxygen, the source region has a second type dopant implanted therein at a doping concentration NJFET equal to or higher than the doping concentration NJFET of the first type dopant in the junction region, the second type dopant implanted in the source region is an element with an atomic weight larger than an atomic weight of a first type dopant implanted in the junction region in the device of Tomita to simplify  the manufacturing process and since GaN has higher mobility than SiC, and there is no need to inject n-type impurities into the side wall of the trench to further increase mobility when the substrate is a GaN substrate (par 77-78).
With respect to Claim 2, Ueno (Fig. 4a-4g) wherein the doping concentration NJFET meets a following condition: 5×1015cm−3 ≤ NJFET ≤ 2×1018 cm−3 (par 60).
With respect to Claim 3, Tomita shows (Fig. 1) wherein the first conductivity-type is N-type, and a dopant of the source region includes any one of silicon (Si) and germanium (Ge). Furthermore, Ueno (Fig. 4a-4g) wherein the first conductivity-type is N-type, and a dopant of the source region includes any one of silicon (Si) and germanium (Ge).
With respect to Claim 4, Ueno shows (Fig. 4a-4g) wherein a width WJFET of the junction region meets a following condition 0.5 μm ≤ WJFET ≤ 3 μm (par 61-62).
With respect to Claim 5, Ueno shows (Fig. 4a-4g) wherein the doping concentration NJFET meets a following condition in which a width WJFET (μm) of the junction region is used: 2×1017×exp(−1.15× WJFET) cm−3 ≤ NJFET ≤ 2×1018×exp(−0.75× WJFET) cm−3  (par 60-62).
Regarding claim 5, Differences in the doping concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such doping concentration are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the doping concentration and similar doping concentration are known in the art (see e.g. Ueno), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Tomita.
The specification contains no disclosure of either the critical nature of the claimed doping concentration or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 6, Ueno shows (Fig. 4a-4g) wherein a dose DoseJFET in the junction region meets a following condition in which a width WJFET (μm) is used: 1.3×1013×exp(−1.15× WJFET) cm−3 ≤ DoseJFET ≤ 1.3×1014×exp(−0.75× WJFET) cm−3  (par 60-62).
Regarding claim 6, Differences in the dose concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dose concentration are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the dose concentration and similar dose concentration are known in the art (see e.g. Ueno), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Tomita.
The specification contains no disclosure of either the critical nature of the claimed dose concentration or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 7, Tomita shows (Fig. 1) most aspects of the current invention including a nitride semiconductor device (1), comprising: 
a first nitride semiconductor layer (22) of a first conductivity-type;
a second nitride semiconductor layer (24) of a second conductivity-type provided above the first nitride semiconductor layer; 
a junction region (23) of the first conductivity-type which is provided to extend in a direction from a front surface of the second nitride semiconductor layer to the first nitride semiconductor layer (par 53)
a source region (25) of the first conductivity-type which is provided more shallowly than the junction region and has a second type dopant implanted therein 
Furthermore, Tomita shows wherein the second type dopant of the source region is silicon (par 77). However, Tomita does not show wherein the junction region has a first type dopant implanted therein at a doping concentration NJFET equal to or higher than the doping concentration NJFET of the first nitride semiconductor layer, the first doping type being oxygen, the source region has a second type dopant implanted therein at a doping concentration NJFET equal to or higher than the doping concentration NJFET of the first type dopant in the junction region, wherein the doping concentration NJFET meets a following condition in which a dopant concentration NEpi in the second nitride semiconductor layer satisfied NEpi + 5×1015cm−3 ≤ NJFET ≤ NEPI 2×1018 cm−3 , the second type dopant implanted in the source region is an element with an atomic weight larger than an atomic weight of a first type dopant implanted in the junction region.
On the other hand, Ueno (Fig. 4a-4g) a method for fabricating a nitride semiconductor device comprising a first nitride semiconductor layer (12), a second nitride semiconductor layer (30) provided above the first nitride semiconductor layer; a junction region (14) of a first conductivity-type that has a first type dopant implanted therein at a doping concentration NJFET equal to or higher than the doping concentration NJFET of the first nitride semiconductor layer (par 58 and 60), the first doping type being oxygen (par 57 and 60), a source region (32) has a second type dopant [silicon] implanted therein at a doping concentration NJFET equal to or higher than the doping concentration NJFET of the first type dopant in the junction region (par 60 and 72), wherein the doping concentration NJFET meets a following condition in which a dopant concentration Nepi in the second nitride semiconductor layer satisfied NEpi + 5×1015cm−3 ≤ NJFET ≤ NEPI 2×1018 cm−3 (par 60-63), wherein the second type dopant implanted in the source region is an element [silicon] with an atomic weight larger than an atomic weight of a first type dopant [oxygen]  implanted in the junction region. Ueno teaches doing so to simplify the manufacturing process  and since GaN has higher mobility than SiC, and there is no need to inject n-type impurities into the side wall of the trench to further increase mobility when the substrate is a GaN substrate (par 77-78).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the junction region has a first type dopant implanted therein at a doping concentration NJFET equal to or higher than the doping concentration NJFET of the first nitride semiconductor layer, the first doping type being oxygen, the source region has a second type dopant implanted therein at a doping concentration NJFET equal to or higher than the doping concentration NJFET of the first type dopant in the junction region, wherein the doping concentration NJFET meets a following condition in which a dopant concentration Nepi in the second nitride semiconductor layer satisfied NEpi + 5×1015cm−3 ≤ NJFET ≤ NEPI 2×1018 cm−3 , the second type dopant implanted in the source region is an element with an atomic weight larger than an atomic weight of a first type dopant implanted in the junction region in the device of Tomita to simplify  the manufacturing process and since GaN has higher mobility than SiC, and there is no need to inject n-type impurities into the side wall of the trench to further increase mobility when the substrate is a GaN substrate (par 77-78).
With respect to Claim 8, Ueno shows (Fig. 4a-4g) comprising a trench portion (40) in the second nitride semiconductor layer, wherein the junction region is included at a bottom (44) of the trench portion.
With respect to Claim 10, Ueno shows (Fig. 4a-4g) wherein a depth DJFET of the junction region (14) meets a following condition in which a depth D2-NSL of the second nitride semiconductor layer (30) is used: DJFET ≥ D2-NSL. 
With respect to Claim 11, Ueno shows (Fig. 4a-4g) wherein a depth DJFET of the junction region is 300 nm or more (par 61).
Regarding claim 11, Differences in the depth will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such depth are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the depth and similar depth are known in the art (see e.g. Ueno), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Tomita.
The specification contains no disclosure of either the critical nature of the claimed depth or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 12, Ueno shows (Fig. 4a-4g) wherein a depth DJFET of the junction region meets a following condition: 500 nm≤ DJFET ≤1.5 μm (par 61).
Regarding claim 12, Differences in the depth will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such depth are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the depth and similar depth are known in the art (see e.g. Ueno), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Tomita.
The specification contains no disclosure of either the critical nature of the claimed depth or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 13, Ueno shows (Fig. 4a-4g) wherein a depth D2-NSL of the second nitride semiconductor layer (30) meets a following condition: 200 nm≤ D2-NSL ≤2 μm. (depth of second nitride semiconductor layer is >0.3 μm as the depth of the source region is 0.3 μm; par 72).
Regarding claim 13, Differences in the depth will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such depth are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the depth and similar depth are known in the art (see e.g. Ueno), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Tomita.
The specification contains no disclosure of either the critical nature of the claimed depth or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 14, Ueno shows (Fig. 4a-4g) wherein a depth D2-NSL of the second nitride semiconductor layer (30) meets a following condition: 500 nm≤ D2-NSL ≤1.5 μm. (depth of second nitride semiconductor layer is >0.3 μm as the depth of the source region is 0.3 μm; par 72).
Regarding claim 14, Differences in the depth will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such depth are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the depth and similar depth are known in the art (see e.g. Ueno), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Tomita.
The specification contains no disclosure of either the critical nature of the claimed depth or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 15, Ueno (Fig 4a-4g) wherein a dose DoseS in the source region meets a following condition: 5×1014 cm−2≤DoseS≤1×1016 cm−2 (par 60-62).
Regarding claim 15, Differences in the depth will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such depth are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the depth and similar depth are known in the art (see e.g. Ueno), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Tomita.
The specification contains no disclosure of either the critical nature of the claimed depth or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 16, Ueno (Fig 4a-4g) wherein a tail length from a peak of the doping concentration of the first type of dopant in the junction region to a lower end in the junction region is less than a tail length from a peak of the doping concentration of the second type of dopant in the source region to a lower end in the source region.
Regarding claim 16, Differences in the ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the ranges and similar ranges are known in the art (see e.g. Ueno), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Tomita.
The specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 17, Ueno (Fig 4a-4g) wherein a tail length from a peak of the doping concentration of the first type of dopant in the junction region to a lower end in the junction region is within a range of ±10% of a tail length from a peak of a doping concentration of the second type of dopant in the source region to a lower end in the source region.
Regarding claim 17, Differences in the ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the ranges and similar ranges are known in the art (see e.g. Ueno), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Tomita.
The specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 18, Tomita shows (Fig. 1) most aspects of the current invention including a method for fabricating a nitride semiconductor device, comprising: 
providing a junction region (23) of a first conductivity-type 
providing a source region (25) which is shallower than the junction region by ion-implanting second type dopant ions
Furthermore, Tomita shows wherein the second type dopant ions of the source region is silicon (par 77). However, Tomita does not show providing a junction region having a doping concentration NJFET by ion-implanting first type dopant ions of a first conductivity-type; and providing the source region by ion-implanting second type dopant ions of an element having an atomic weight higher than an atomic weight of the first type dopant ions in the junction region.
On the other hand, Ueno (Fig. 4a-4g) a method for fabricating a nitride semiconductor device comprising a first nitride semiconductor layer (12), a second nitride semiconductor layer (30) provided above the first nitride semiconductor layer; a junction region (14) of a first conductivity-type that has a doping concentration NJFET by ion-implanting first type dopant ions of a first conductivity-type (par 58 and 60), the first doping type being oxygen (par 57 and 60), and providing a source region (32) by ion-implanting second type dopant ions [silicon] of an element having an atomic weight higher than an atomic weight of the first type dopant ions in the junction region (par 60 and 72). Ueno teaches doing so to simplify the manufacturing process  and since GaN has higher mobility than SiC, and there is no need to inject n-type impurities into the side wall of the trench to further increase mobility when the substrate is a GaN substrate (par 77-78)
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have providing a junction region having a doping concentration NJFET by ion-implanting first type dopant ions of a first conductivity-type; and providing the source region by ion-implanting second type dopant ions of an element having an atomic weight higher than an atomic weight of the first type dopant ions in the junction region in the device of Tomita to simplify  the manufacturing process and since GaN has higher mobility than SiC, and there is no need to inject n-type impurities into the side wall of the trench to further increase mobility when the substrate is a GaN substrate (par 77-78).
With respect to Claim 19, Ueno (Fig. 4a-4g) wherein a doping concentration NJFET of the first type dopant ions in the junction region meets a following condition: 5×1015cm−3 ≤ NJFET ≤ 2×1018 cm−3 (par 60).
With respect to Claim 20, Ueno shows (Fig. 4a-4g) providing a trench portion (40) through etching before ion-implanting the first type dopant ions in the junction region (48) (par 74).
With respect to Claim 21, Ueno shows (Fig. 4a-4g) annealing at a first temperature after ion-implantation on the junction region (par 75); and annealing at a second temperature after ion-implantation on the source region (par 73). Further, Ueno teaches the annealing at a first temperature is at a temperature is 1300° C. or less (par 75) and teaches the annealing at a second temperature is at a temperature is 1300° C. or less (par 73).
Regarding claim 21, Differences in the temperatures will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperatures are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the temperatures and similar temperatures are known in the art (see e.g. Ueno), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Tomita.
The specification contains no disclosure of either the critical nature of the claimed temperatures or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 22, Ueno (Fig. 4a-4g) wherein the first temperature is 1300° C. or more (par 75).
Response to Arguments
Applicant amendments filed on 10/16/2022, in response to the office action mailed on 10/6/2022 have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /Q. B./
Examiner, Art Unit 2814